PROSPECTUS SUPPLEMENT (DISCLOSURE REPORT NO.2) (TO PROSPECTUS DATED April 18, 2014) PROSPER FUNDING LLC Borrower Payment Dependent Notes PROSPER MARKETPALCE, INC. PMI Management Rights This prospectus supplement supplements and amends the prospectus (the Prospectus) dated April 18, 2014 filed pursuant to Rule 424(b)(3) with the Securities and Exchange Commission. The Prospectus and this prospectus supplement relate to up to $500,000,000 in principal amount of Borrower Payment Dependent Notes, or “Notes” Notes). Each Note will come attached with a PMI Management Right issued by Prosper Marketplace, Inc. Prosper Funding LLC will be the sole issuer of the Notes and Prosper Marketplace, Inc. will be the sole issuer of the PMI Management Rights. Each series of Notes will be dependent for payment on payments Prosper Funding LLC receives on a specific borrower loan described in a listing posted on its peer-to-peer online credit platform, which is referred to in this prospectus as the “platform.” All listings on the platform are posted by individual consumer borrower members of Prosper Funding LLC requesting individual consumer loans, which are referred to in this prospectus as “borrower loans.” In addition, each listing will be described in a prospectus supplement. On August 14, 2014, we filed with the Securities and Exchange Commission our Quarterly Report on Form 10-Q for our fiscal quarter ended June 30, 2014 (the Quarterly Report). A copy of the Quarterly Report is attached to and made part of this prospectus supplement. You should read this prospectus supplement together with the Prospectus and any prior prospectus supplements. This prospectus supplement is qualified by reference to the Prospectus and any prior prospectus supplements, except to the extent that the information in this prospectus supplement supersedes the information contained in the Prospectus or any prior prospectus supplements. This prospectus supplement is not complete without, and may not be delivered or utilized except in connection with, the Prospectus, including all amendments and supplements thereto. This offering is highly speculative and the Notes involve a high degree of risk. Investing in the Notes should be considered only by persons who can afford the loss of their entire investment. See “Risk Factors” beginning on page 19 of the Prospectus dated April 18, 2014, as updated by the risk factors discussed in the Quarterly Report attached hereto. Neither the Securities and Exchange Commission nor any state securities commission has approved or disapproved of these securities or determined if this prospectus is truthful or complete. Any representation to the contrary is a criminal offense. The date of this prospectus supplement is August 15, 2014. UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-Q QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended June 30, 2014 Commission File Number Exact Name of Registrant as Specified in its Charter, State or Other Jurisdiction of Incorporation, Address of Principal Executive Offices, Zip Code and Telephone Number (Including Area Code) I.R.S. Employer Identification Number 333-147019, 333-182599, and 333-179941-01 PROSPER MARKETPLACE, INC. a Delaware corporation 101 Second Street, 15th Floor San Francisco, CA 94105 Telephone: (415)593-5400 73-1733867 333-179941 PROSPER FUNDING LLC a Delaware limited liability company 101 Second Street, 15th Floor San Francisco, CA 94105 Telephone: (415)593-5479 45-4526070 Indicate by check mark whether each registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months and (2) has been subject to such filing requirements for the past 90 days. Prosper Marketplace, Inc.
